DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are currently pending and examined below. This communication is the first action on the merits (FAOM). 

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vehicle forward collision threat evaluation system,” “forward collision mitigation brake controller,” and “warning arrangement” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “system,” “controller,” and “arrangement” coupled with functional languages “utilize,” “assess,” “control,” “compare,” “adjust,” “alert,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification failed to show the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. see the indefiniteness rejections below for how these limitations are construed.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim limitation ““vehicle forward collision threat evaluation system,” “forward collision mitigation brake controller,” and “warning arrangement” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the above noted functions. The use of the terms system, controller and arrangement are not adequate structure for performing the functions because they do not describe a particular structure for performing the function as would be recognized by those of ordinary skill in the art, as these functions can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  For the sake of compact prosecution, these limitations have been interpreted to correspond to steps performed on a generic computer.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims Objections
Claim 10 is objected to for the following antecedent support issue.  Specifically, the limitations “a determined relative longitudinal velocity above a first threshold” should be replaced with --the determined relative longitudinal velocity above the first threshold--.
Claims 1, 9 and 10 are objected to for the following antecedent support issue.  Specifically, the subsequent recitations of the limitations “an oncoming vehicle” should be replaced with --the oncoming vehicle--.  Claim 9 is further objected to for the same issue where “a host vehicle” should be replaced with --the host vehicle--.

Drawing Objections
The drawings are objected to because of the following informalities.  Specifically, in Figs. 10, 11 and 22, some of the boxes are not properly printed.  As a result, the lower portion of the letters are truncated presumably during the preparation of the figures.  In this regard, the relevant portions of these figures have been annotated and reproduced below for applicants’ reference.  Appropriate corrections are required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Relevant portions of Figs. 10, 11 and 22 that should be corrected 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    201
    791
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]






 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Knoop et al. (US 2004/0030498, hereafter “Knoop” included in the IDS submitted by applicant). 
With respect to claim 1, Knoop discloses an arrangement for mitigating a forward collision between a host vehicle and an oncoming vehicle (abstract and Fig. 2), the host vehicle (9, Fig. 2) having one or more sensors arranged to monitor a road ahead of the host vehicle (¶ 9, “surroundings sensor system”) and a braking system connected to wheel brakes thereof (abstract), the arrangement comprising:
a vehicle forward collision threat evaluation system (¶ 12, as embodied in a microprocessor) configured to:
utilize the one or more sensors to establish presence of an oncoming vehicle and estimate parameters associated with the oncoming vehicle (¶ 8), utilize the estimated parameters to predict a future path of the oncoming vehicle (claims 1 and 7, “movement trajectories of the objects”), utilize host vehicle parameters to predict a future path of the host vehicle (abstract and Fig. 2), and
assess the predicted future paths of the oncoming vehicle and of the host vehicle to determine if a forward collision between the host vehicle and the oncoming vehicle is likely unavoidable assuming freedom for performing avoidance maneuvers for both the host vehicle and the oncoming vehicle in the prediction of the respective future paths of the host vehicle and the oncoming vehicle (¶¶ 7 and 20 and Fig. 2); and
a forward collision mitigation brake controller configured to control the braking system to control wheel brakes of the host vehicle to reduce a relative longitudinal velocity between the host vehicle and the oncoming vehicle at a predicted collision instant if determined that a forward collision between the host vehicle and the oncoming vehicle is likely unavoidable at a determined relative longitudinal velocity above a first threshold (¶ 20 and Fig. 2, i.e. when V1 is much greater than V2).
With respect to claim 2, Knoop further discloses wherein the estimated parameters include one or more of distance between the oncoming vehicle and the host vehicle (15, Fig. 2 and ¶¶ 20 and 22), lateral and longitudinal velocity of the oncoming vehicle, relative longitudinal velocity between the host vehicle and the oncoming road vehicle, and lateral and longitudinal acceleration of the oncoming vehicle. 
With respect to claim 3, Knoop further discloses wherein the forward collision mitigation brake controller is configured to control the wheel brakes of the host vehicle to reduce a relative velocity between the host vehicle and the oncoming vehicle through activating at least one of:
brake gain to increase braking if a driver of the road vehicle is already braking; and 
auto brake to perform braking if a driver of the road vehicle is not already braking (¶ 20).
With respect to claim 4, Knoop further discloses wherein the vehicle forward collision threat evaluation system is configured to compare the predicted future path of the oncoming vehicle with the predicted future path of the host vehicle to determine if a forward collision between the host vehicle and the oncoming vehicle is likely unavoidable assuming freedom for performing avoidance maneuvers for both the host vehicle and the oncoming vehicle (Fig. 2) and using an assessment of the host vehicle's and the oncoming vehicle's possibilities to avoid an accident, such that a forward collision is determined as likely unavoidable if both the host vehicle and the oncoming vehicle need to perform evasive maneuvers at dynamic capabilities of the respective vehicles to avoid a forward collision (¶¶ 20-21).
With respect to claim 5, Knoop further discloses wherein the vehicle forward collision threat evaluation system is configured to compare the predicted future path of the oncoming vehicle with the predicted future path of the host vehicle to determine if a forward collision between the host vehicle and the oncoming vehicle is likely unavoidable assuming freedom for performing avoidance maneuvers for both the host vehicle and the oncoming vehicle and using an assessment of best case scenarios for the host vehicle's and the oncoming vehicle's possibilities to avoid an accident, such that a forward collision is determined as likely unavoidable if the considered best case scenarios for both the host vehicle and the oncoming vehicle are predicted to end in a forward collision (Fig. 4, maneuver 25 combining both braking and steering and ¶ 24).
With respect to claim 6, Knoop further discloses wherein the vehicle forward collision threat evaluation system is arranged to:
predict relative lateral vehicle positions of the host vehicle and the oncoming vehicle at a predicted collision instant (¶ 22);
predict relative lateral motion of the host vehicle and the oncoming vehicle at a predicted collision instant  (¶ 22);
assume lateral avoidance maneuvers of the host vehicle and the oncoming vehicle  (¶ 22, path 25);
assume longitudinal motion of the host vehicle and the oncoming vehicle (Fig. 2, distance 15), and 
determine if a forward collision between the host vehicle and the oncoming vehicle is likely unavoidable through assessing at least one of:
predicted relative lateral vehicle positions of the host vehicle and the oncoming vehicle at a predicted collision instant;
predicted relative lateral motion of the host vehicle and the oncoming vehicle at a predicted collision instant;
assumed lateral avoidance maneuvers of the host vehicle and the oncoming vehicle;
and assumed longitudinal motion of the host vehicle and the oncoming vehicle (¶ 20).
With respect to claim 7, Knoop further discloses wherein the vehicle forward collision threat evaluation system is configured to adjust at least one of the predictions and assumptions based on at least one of data on a determined state of a driver of the host vehicle; data on a configuration of host vehicle surrounding infrastructure; data on a host vehicle traffic situation (¶¶ 20-21, “traffic situation”).
 With respect to claim 9, Knoop further discloses a road vehicle comprising the arrangement for mitigating a forward collision between a host vehicle and an oncoming vehicle according to claim 1 (Fig. 2).
With respect to claims 10-11, all the limitations have been analyzed in view of claims 1-2, respectively, and it has been determined that claims 10-11 do not teach or define any new limitations beyond those previously recited in claims 1-2; therefore, claims 10-11 are also rejected over the same rationale as the previous claims.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knoop in view of Oechsle et al. (US 2008/0319610, hereafter “Oechsle” included in the IDS submitted by applicant).
With respect to claim 8, Knoop does not expressly disclose a warning arrangement configured to alert at least one of a driver of the host vehicle and a driver of the oncoming vehicle if determined that a forward collision between the host vehicle and the oncoming vehicle is likely unavoidable.   However, Oechsle, in the same field of invention, clearly teaches these limitations (e.g. claim 27, “warning the driver of the condition in which a collision is unavoidable”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Oechsle into the invention of Knoop in order to better prepare the driver for appropriate reaction (e.g. brace oneself) if collision is imminent and unavoidable so as to minimize harm.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.

US 10272910 teaches a driver assistance system for collision avoidance includes an environmental sensor for detecting an obstacle on an anticipated trajectory of a vehicle. A computing unit searches for a first evasion trajectory on which the obstacle is collision-free and for a second evasion trajectory which is transmitted from the probable trajectory and on which the obstacle can be traversed without collision. A steering system is controllable by a computing unit to steer the vehicle along one of the evasion trajectories. The computing unit is arranged to steer the steering system only and to steer the vehicle along the first evasion trajectory when the search for the second evasion trajectory is unsuccessful.
US 10144419 teaches a driver assistance system of a vehicle includes a control operable to control steering of the vehicle and braking of the vehicle responsive to determination of an emergency driving event. The control operates in a normal operation mode and an emergency mode. The control, responsive to determination of an emergency driving event, engages the emergency mode. The control, responsive to determination of a lane in which the vehicle is traveling, and responsive to an emergency mode activation, may control the steering of the vehicle to steer the vehicle along the determined lane. Optionally, the control may not control braking of the vehicle to quickly stop the vehicle responsive to an input from the driver indicative of the driver not wanting to stop the vehicle.
US 8248295 teaches a pre-crash safety system, which is not influenced by a false recognition that another vehicle is approaching and which causes the vehicle to conduct a safety measure operation when the possibility of a collision exists, is disclosed. The pre-crash safety system includes a collision prediction unit that makes the prediction of a collision between the vehicle and the another vehicle that has entered a monitoring area of the radar device; and a control unit that causes the own-vehicle to conduct the safety measure operation based on a result of the prediction of a collision by the collision prediction unit. The vehicle does not conduct the safety measure operation if, after the another vehicle has entered the monitoring area, a reflection point coordinate which represents a reflection point of a radar wave on the another vehicle is positioned within a predefined direction range when viewed from the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669